Citation Nr: 0205296	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-17 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
August 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for PTSD.  


FINDINGS OF FACT

1.  The veteran has a diagnosis of PTSD linked to by medical 
evidence to his claimed stressor of having witnessed a 
soldier killed in a parachuting accident at Fort Campbell, 
Kentucky.

2.  The record includes credible supporting evidence that a 
soldier was killed in a parachuting accident while the 
veteran was at Fort Campbell Kentucky.


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran claims that he should be granted service 
connection for PTSD because while stationed at Fort Campbell, 
Kentucky as a personnel specialist (Morning Reports clerk) 
attached to Headquarters 11th Airborne Division he personally 
pulled many bodies from the jump zone and witnessed a friend 
killed while on a parachute jump when his parachute failed to 
open.

The veteran's service separation paper shows that he served 
from November 1953 to August 1955, he was attached to the 
11th Airborne Division, he completed Airborne School in July 
1954, he served at Fort Campbell, and he was awarded the 
Parchutist Badge.

There is medical evidence of a diagnosis of PTSD based on 
events in service as described by the veteran.  According to 
a VA examination report of December 1996, the veteran stated 
that one of his friends was killed in service in a parachute 
jump, and that he saw the body.  The examining physician 
reported a diagnosis of post-traumatic stress disorder 
related to events in service.

At his May 1999 RO hearing, the veteran testified that he 
could not remember the name of his friend that was killed in 
the parachute accident at Fort Campbell, Kentucky, in 1954 
until his wife found a newspaper article while doing 
genealogy research in 1999.  He submitted a copy of the 
newspaper article.  The article described the death of a 
soldier who was killed on the drop zone at a night jump at 
Fort Campbell, Kentucky.  This soldier was attached to the 
Medical Company, 511th Airborne Infantry Regiment.  The 
veteran identified this soldier as his friend who died on the 
drop zone.  The veteran testified that he believed that the 
accident occurred on either September 25th or 26th 1954.  The 
copy of the newspaper article did not have a date, but the 
page including the story about the parachute accident also 
includes an article about debate in the United States Senate 
concerning the censure of Senator Joseph McCarthy, an event 
that occurred in late 1954.

The RO contacted the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) in February 2001, concerning the 
death of the soldier in the newspaper article in order to 
confirm the veteran's stressor.  The USASCRUR responded by a 
letter dated in January 2002 indicating that the U.S. Army 
Casualty Office did not list the named soldier as killed 
during a fatal training accident during the time period 
provided by the veteran.  Other sources were also unable to 
verify the death.  The USASCRUR suggested that the RO contact 
the National Personnel Records Center (NPRC) for Morning 
Reports which could be used to verify daily personnel actions 
to include wounded and dead.  


Criteria

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In this case, the service records do not show the veteran 
engaged in combat, and it is not contended otherwise.  Thus, 
his assertions of service stressors are not sufficient to 
establish that they occurred; rather, his stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen,10 Vet. App. at 128.; Doran v. 
Brown, 6 Vet. App. 283 (1994). 

Although the details of the veteran's claimed stressor, the 
death of a friend in a parachute jump, could not be directly 
verified, the veteran has a diagnosis of PTSD based on that 
event, and there is significant evidence corroborating the 
veteran's account of the stressor.  The veteran has presented 
a newspaper article concerning the death of a soldier in a 
parachuting accident at Fort Campbell, Kentucky.  The article 
is not dated, but material on the same page as the article 
shows that the incident occurred when the United States 
Senate was considering the censure of Senator Joseph 
MCCarthy, which was in late 1954.  The veteran's service 
separation document shows that he was attached to the 11th 
Airborne Division, that he completed Airborne School in July 
1954, that he served at Fort Campbell, and that he was 
awarded the Parachutist Badge.  Granting the veteran the 
benefit of the doubt, as is required under the provisions of 
38 U.S.C.A. § 5107(b), the evidence is sufficient to 
establish the occurrence of the claimed stressor.  As all the 
elements required under 38 C.F.R. § 3.304(f) have been 
established, the grant of service connection for PTSD is 
warranted.

ORDER

Entitlement to service connection for PTSD is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

